DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. For example, the title simply states a battery device and fails to incorporate the inventive concept found in the independent claims. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bagai et al. [US 2020/0077699].
With respect to claims 1, 5, and 9, Bagai discloses a battery device [Figs. 5A-5B]comprising: a connection unit to which an electronic apparatus [10B/C, par. 0059] is connected; a calculation unit configured to calculate a remaining battery level of a battery of the battery device based on a full charge capacity of a battery of the electronic apparatus [54A/B, par. 0057-0074]; and a display unit configured to display information indicating a result of calculation made by the calculation unit [88A/B].

With respect to claims 2 and 6, Bagai further discloses wherein the display unit is configured to display the information indicating the result of the calculation made by the calculation unit in response to connection of the electronic apparatus to the connection unit [88A/B, i.e. the calculation is made based on the number of full charges remaining which is based upon the individual device 10B/C and therefore occurs after the connection].

With respect to claims 3 and 7, Bagai further discloses wherein the display unit is configured to, in a case where the electronic apparatus is connected to the connection unit, display the information indicating the result of the calculation made by the calculation unit, and in a case where the electronic apparatus is not connected to the connection unit, display information indicating the remaining battery level of the battery of the battery device [par. 0060,0064,0073,0082,0090; additionally 88 represents battery charge remaining].

With respect to claims 4 and 8, Bagai further discloses wherein the information indicating the result of the calculation made by the calculation unit is information indicating a number of batteries of par. 0060,0064,0073,0082,0090; i.e. “4” or “3” charges available].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859